IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00300-CR
 
Michael D. Wells,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court No. 05-05-17920-CR
 

MEMORANDUM  Opinion

 




            Michael D. Wells pleaded “no contest”
to indecency with a child and accepted a plea agreement of ten years deferred
adjudication community supervision.  The trial court denied Wells’s subsequent
request to withdraw his plea.  Nearly two years later, Wells re-urged this
request when the State sought to revoke community supervision.  The trial court
denied the request, revoked community supervision, and sentenced Wells to seven
years in prison.  In three issues, Wells contends that his original plea should
have been withdrawn because it was made under duress, without full
understanding of the consequences, and undermined by new evidence.
However, “a defendant placed on deferred adjudication community supervision
may raise issues relating to the original plea proceeding, such as evidentiary
sufficiency, only in appeals taken when deferred adjudication community supervision
is first imposed.” 
Manuel v. State, 994 S.W.2d
658, 661-62 (Tex. Crim. App. 1999); see Arreola v. State, 207 S.W.3d 387, 389-90 (Tex. App.—Houston [1st Dist.]
2006, no pet.).  Wells did not appeal
any issues related to his original plea at the time that community supervision
was imposed.  We dismiss his three issues and affirm the trial court’s
judgment.  See Emich v. State, 138 S.W.3d 398, 401 (Tex. App.—Waco 2004,
no pet.).
   
   
FELIPE REYNA
Justice
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Affirmed
Opinion delivered and
filed August 6, 2008
Do not publish
[CR25]